Citation Nr: 0321343	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  02-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The appellant is a veteran who had active service from 
September 1952 to June 1954.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision by the Houston, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for bilateral hearing loss, tinnitus, degenerative 
disc disease of the lumbar spine, and coronary artery disease 
and granted service connection for degenerative joint 
disease, right ring finger.  The veteran limited his appeal 
to the claims of service connection for degenerative disc 
disease of the lumbar spine, bilateral hearing loss, tinnitus 
and coronary artery disease.  In an October 2002 rating 
decision, the RO granted service connection for bilateral 
hearing loss, tinnitus and coronary artery disease, status 
post coronary artery bypass graft.  Thus, those issues are 
resolved and not before the Board.  The October 2002 rating 
decision also granted service connection for residuals of 
cold injury, right lower extremity, residuals of cold injury, 
left lower extremity and hypertension.  The veteran has not 
initiated an appeal as to any further matters.  


REMAND

The veteran contends that he injured his back during mortar 
training in service.  He claims that he twisted his back 
lifting a base plate.  He states that since the injury he has 
suffered stiffness in his back.  He maintains that his 
current low back disability is related to his complaints in 
service.  

A review of the veteran's service medical records reveals 
that he was treated for chronic low back pain.  Private 
medical records reveal that from 1993-1996 he was treated by 
a physician for back pain.  The veteran was afforded a VA 
examination in April 2002.  The diagnosis was degenerative 
disc disease, lumbar spine, confirmed on x-ray.  Neither the 
private medical evidence nor the report of the VA examination 
contains a medical opinion regarding the etiology of any 
current low back disability.  

The veteran has indicated that he sustained postservice 
injuries (strains) to his low back in his occupation as a 
carpenter, and that he filed a number of Workman's 
Compensation Claims as a consequence.  The record does not 
include information about the postservice injuries and 
Workman's Compensation claims.  It is noteworthy at this 
point that disability due to postservice incurrent injury may 
not of itself be service connected (unless it is aggravated 
by service connected disability, and then only to the extent 
this is so).  From the present record it is not possible to 
discern what, if any, portion of the veteran's current low 
back disability is related to his complaints in service 
rather than to intervening causes.  

Under the Veterans Claims Assistance Act (VCAA), VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  Here, the 
veteran has been notified of VCAA.  However, evidentiary 
development is incomplete, as indicated above.  Appropriate 
action must be taken to ensure that the directives of VCAA 
are satisfied.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran must be informed that if 
there is any evidence pertinent to the 
issue on appeal outstanding, he must 
submit such evidence to VA, or assist VA 
in obtaining the evidence.  He should be 
specifically advised of the provisions of 
38 C.F.R. § 3.158.

2.  The veteran should be requested to 
provide records pertaining to his post-
service back injuries and Workman's 
Compensation Claims.  If he is unable to 
do so, he should so indicate to VA, 
provide all necessary details and any 
releases needed to VA, and VA will assist 
him.  

3.  The veteran should then be afforded a 
VA examination to determine the nature 
and etiology of any current low back 
disability.  Any tests or studies should 
be completed.  The veteran's claims file, 
to include all evidence added to the 
record pursuant to this REMAND, must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should provide a medical opinion 
stating the diagnosis for the veteran's 
current low back disability, and opining 
whether such disability, as likely as 
not, is related to the veteran's low back 
complaints in service.  The examiner's 
report should include a discussion of the 
rationale for the opinions given, and 
should specifically comment on the impact 
of any intercurrent, postservice, work-
related injuries shown. 

4.  The claim should then be 
readjudicated.  If it remains denied, the 
case should be returned to the Board 
after compliance with requisite appellate 
procedures, to include an issuance of a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



